Case: 19-40039      Document: 00515007463         Page: 1    Date Filed: 06/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40039                             June 24, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
CRISTINA SANCHEZ, Individually and as Next Friend Of XXXXX XXXXX
XXXXX and XXXXX XXXXX XXXXX,

              Plaintiff - Appellant

v.

HOME DEPOT USA, INCORPORATED, doing business as Home Depot,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:18-CV-90


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Cristina Sanchez was an associate at Home Depot, working in the
outdoor garden center. One day in March 2016, it began to rain. Sanchez asked
her supervisor to close the center, but he initially told her to wait. When she
asked again after an unspecified amount of time, the supervisor told her to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40039   Document: 00515007463    Page: 2   Date Filed: 06/24/2019



                               No. 19-40039
close the gate to the area. As Sanchez closed the gate, she was struck by
lightning.
      Sanchez sued Home Depot for negligence. Home Depot moved for
summary judgment solely on the issue of causation and the district court
granted the motion. We affirm. Sanchez has not produced evidence showing a
genuine material issue of fact as to whether her injuries from the lightning
strike were a foreseeable result of the delay in closing the outdoor garden
center.




                                     2